NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/19/2022.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Siderits on February 2, 2022.

 Amend claim 1 as follows: insert before the “;” in ll. 6, -, the preset value being 1 if the patient is male, and being 2 if the patient is female-. 
Cancel claim 2.
Amend claim 11 as follows: insert after the “,” in ll. 9, -the preset value being 1 if the patient is male, and being 2 if the patient is female,-. 
Cancel claim 12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method for ablating a patient, comprising: (a) ascertaining a CHA2DS2-VASc score for the patient; (b) assigning a preset value for the patient based on a gender of the patient, the preset value being a first value if the patient is male, the preset value being a second value if the patient is female, the first and second values being different from each other, the preset value being 1 if the patient is male, and being 2 if the patient is female; (c) inserting a probe into the patient, so as to contact a pulmonary vein of the patient; (d) ablating the pulmonary vein by applying energy via the probe until pulmonary vein isolation (PVI) is achieved; (e) when PVI is achieved and the CHA2DS2-VASc score is less than the preset value, ceasing ablation of the pulmonary vein; and (f) when PVI is achieved and the CHA2DS2-VASc score is greater than or equal to the preset value, applying the energy to perform a further ablation.”  As for claim 11, the prior art of record, taken alone or in combination, fails to disclose or render 2DS2-VASc score for the patient, (ii) assign a preset value for the patient based on a gender of the patient, the preset value being a first value if the patient is male, the preset value being a second value if the patient is female, the first and second values being different from each other, the preset value being 1 if the patient is male, and being 2 if the patient is female, (iii) ablate the pulmonary vein by applying energy via the probe until pulmonary vein isolation (PVI) is achieved, (iv) cease ablation of the pulmonary vein when PVI is achieved and the CHA2DS2-VASc score is less than the preset value, and (v) apply the energy to perform a further ablation when PVI is achieved and the CHA2DS2-VASc score is greater than or equal to the preset value.”
The closest prior art is regarded as: Lesh (2013/0282004, previously cited) teaches ablation of pulmonary veins to transect electrical conductivity and block conduction, but fails to teach ascertaining a CHA2DS2-VASc score.  Schmidt et al. (The HATCH and CHA2DS2-VASc scores, previously cited) teach that pulmonary vein isolation in patients with a CHA2DS2-VASc score > 5 is less effective than those in patients with a CHA2DS2-VASc score <5, but fail to teach assigning a preset value for a patient and further ablating after PVI is achieved if the CHA2DS2-VASc score is greater than or equal to the preset value.  Link et al. (Ablation of Atrial Fibrillation, previously cited) teach ablating pulmonary veins and additional areas (such as rotors/drivers, focal/reentrant sources, & non-PV areas) for patients to provide improved ablative success since these additional areas provide significantly better procedural Otero et al. (2014/027707) teach using a preset value of 2 and comparison of the CHA2DS2-VASc score to this value to determine if treatment via left atrial appendage occlusion is merited, but fails to disclose the preset value to be different for males and females.  Ko (Atrial fibrillation in women: epidemiology, pathophysiology, presentation, and prognosis) teaches that males and females are noted to have electrical differences and that women required more-extensive ablation of non-pulmonary vein foci than men (Electrical properties), thus providing a teaching of different preset values based on gender for males and females, but fails to disclose exact values of a preset value.  Schricker et al. (Rotors as Drivers of Atrial Fibrillation and Targets for Ablation) teaches that ablation of pulmonary veins and targeted ablation of focal sources improves long-term outcome compared to conventional ablation (Abstract).   Hayashi et al. (Importance of non-pulmonary vein foci in catheter ablation for paroxysmal atrial fibrillation) discusses the importance of non-PV foci.  Lee et al. (The Impact of the CHA2DS2-VASc Score on Recurrence of Atrial Fibrillation after a Single Catheter Ablation and Atrial Remodeling in Patients with Non-Valvular Atrial Fibrillation) discuss dividing patients based on a CHA2DS2-VASc score <2 and a CHA2DS2-VASc score >2 (Patients, Pg. 17), but fails to teach ablating further based on a comparison of the CHA2DS2-VASc score and the preset value of 2.   Neale (Weighing of Female Sex in Stroke Risk Scores Needs Rethink in A-fib) and Savino et al. (Should Patients With Atrial Fibrillation and 1 Stroke Risk Factor (CHA2 DS2 -VASc Score 1 in Men, 2 in Women) Be Anticoagulated?) discuss decision making for oral anticoagulant/antithrombotic agents based on CHA2DS2-VASc score of 1 for men and 2 for women (i.e., gender and one other risk factor), but make no mention of pulmonary vein ablation as a different treatment, much less fail to discuss pulmonary vein ablation as a different treatment 2DS2-VASc score to decide if further ablation beyond pulmonary vein isolation is to be performed.  In addition, the prior art fails to teach pulmonary vein ablation for patients considered “low-risk” by the CHA2DS2-VASc score, and particularly fails to teach ceasing ablating after achieving pulmonary vein isolation for patients with no additional risk factors besides gender (score of 0 for males and 1 for females) and further ablating for patients with at least one or more additional risk factors (score of 1 for males and 2 for females).  
Claims 1, 3-11 & 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794